





CITATION:
Harrison v. Kvartyrmeister, 2011
      ONCA 746



DATE:  20111125



DOCKET: C53490



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Juriansz JJ.A.



BETWEEN



Graham Kenneth Harrison



Applicant (Respondent on Appeal)



and



Yurii Kvartyrmeister also known as Yuri
          Kvartyrmeister, Olga Smrek
and Harvey Kalles Real Estate Ltd.



Respondents (Appellants on Appeal)



Y. Gavris, appearing as agent for the respondents (appellants
          on appeal)



James F. Diamond, for the applicant (respondent on appeal)



Heard:  November 24, 2011



On appeal from the judgment of Justice Pollak of the Superior
          Court of Justice on dated March 8, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We will not allow Mr. Gavris to make representations for the appellants
    for the following reasons:


1)

a
      panel of this court has already held that he cannot do so (see endorsement of
      Blair J.A.,
supra
), and we see no reason to revisit that decision; and

2)

he
      was a witness in the proceeding.


[2]

In our view, the merits of this matter should be addressed without any
    further delay.  We have considered the arguments advanced on behalf of the
    appellants in the factum of their former counsel and we have reviewed the
    reasons of the application judge.  We see no merit to the appeal.

[3]

The appeal is dismissed.  Costs to the respondent in the amount of
    $8,000, inclusive of disbursements and HST.


